In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18‐1346
DONALD FESSENDEN,
                                                  Plaintiff‐Appellant,

                                 v.

RELIANCE STANDARD LIFE INS. CO.
and ORACLE USA, INC., GROUP LONG
TERM DISABILITY PLAN,
                                               Defendants‐Appellees.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
            No. 3:15‐cv‐00370 — Philip P. Simon, Judge.
                     ____________________

     ARGUED OCTOBER 30, 2018 — DECIDED JUNE 25, 2019
                     ____________________

   Before WOOD, Chief Judge, and SYKES and BARRETT, Circuit
Judges.
    BARRETT, Circuit Judge. Donald Fessenden applied for
long‐term disability benefits through his former employer’s
benefits plan. After the plan administrator, Reliance Standard
Life Insurance Company, denied the claim, Fessenden sub‐
2                                                   No. 18‐1346

mitted a request for review with additional evidence support‐
ing it. When Reliance failed to issue a decision within the
timeline mandated by the regulations governing the Em‐
ployee Retirement Income Security Act of 1974 (ERISA), he
sought review of Reliance’s decision in federal court. Eight
days later, after Fessenden had already filed suit, Reliance fi‐
nally issued a decision, again denying Fessenden’s claim.
    We must decide whether Reliance’s tardiness aﬀects the
standard of review in the district court. If the decision had
been timely, the court would have applied an arbitrary and
capricious standard because the plan gave Reliance the dis‐
cretion to administer it. When a plan administrator commits
a procedural violation, however, it loses the benefit of defer‐
ence and a de novo standard applies. We have recognized an
exception, though, and Reliance seeks to take advantage of it:
if the administrator “substantially complies” with the pre‐
scribed procedures—in other words, if the violation is rela‐
tively minor—then the court will still defer to the administra‐
tor’s decision. Reliance argues that it “substantially com‐
plied” with the deadline because it was only a little bit late.
     We reject Reliance’s argument because we hold that the
“substantial compliance” exception does not apply to blown
deadlines. An administrator may be able to “substantially
comply” with other procedural requirements, but a deadline
is a bright line. Because Reliance violated a hard‐and‐fast ob‐
ligation, its late decision to deny Fessenden benefits is not en‐
titled to deference.
                               I.
   Fessenden worked as a Software Engineer Manager for
Oracle USA until January 2008, when he stopped working
No. 18‐1346                                                    3

due to fatigue and severe, chronic migraine headaches. He ap‐
plied for short‐term disability benefits through Oracle’s em‐
ployee welfare benefits plan, a fully funded group insurance
policy issued by Reliance. The request was approved, and
Fessenden received benefits through May 11, 2008. Oracle ter‐
minated Fessenden shortly thereafter.
    In March 2014, Fessenden submitted a claim to Reliance
for long‐term disability benefits dating back to his last day of
work in 2008. His submission included medical records from
2006 to 2014, as well as statements from multiple doctors, all
supporting his diagnosis of Chronic Fatigue Syndrome. Reli‐
ance denied his claim in an eleven‐page letter stating the rea‐
sons for its decision and emphasizing the diﬃculties involved
in reviewing a six‐year‐old claim. The letter told Fessenden
how to request review of the decision and explained the time‐
line that would apply to Reliance’s resolution of an appeal:
Reliance would notify Fessenden in writing of its final deci‐
sion within 45 days of the date that it received a request for
review, unless special circumstances existed. In that event,
Reliance would notify him of the final decision no later than
90 days from the date that it received the request. See 29 C.F.R.
§ 2560.503‐1(i)(1)(i) & (i)(3)(i) (2002).
    On April 24, 2015, Fessenden submitted his request for re‐
view, complete with additional medical records and physi‐
cians’ statements. But he sent it to an address diﬀerent from
the one included in the instructions, and Reliance did not con‐
firm receipt of it until May 8. On June 17, Reliance notified
Fessenden that it needed an additional 45 days to make its
determination, and on August 27, it entered its final decision
denying Fessenden’s claim for long‐term disability benefits.
The parties disagree on when exactly Reliance’s 90 days were
4                                                           No. 18‐1346

up, but they all agree that Reliance made its final decision af‐
ter the window had closed.1
    Before the final decision issued, but after the deadline had
passed, Fessenden sued Reliance and Oracle under ERISA, see
29 U.S.C. § 1132; 29 C.F.R. § 2560.503‐1(l) (2002), maintaining
that he qualified for disability benefits under the plan. Nor‐
mally, the lack of a final decision would mean that
Fessenden’s suit was premature, because an insured must ex‐
haust the plan’s review process before taking the dispute to
federal court. See Edwards v. Briggs & Stratton Retirement Plan,
639 F.3d 355, 360 (7th Cir. 2011). But when a plan administra‐
tor fails to follow required procedures, such as deadlines for
issuing decisions, “a claimant shall be deemed to have ex‐
hausted the administrative remedies available under the
plan,” 29 C.F.R. § 2560.503‐1(l) (2002), and can seek judicial
review even if the plan’s internal process has not run its
course, see Edwards, 639 F.3d at 360.
    The absence of a final decision affects more than the tim‐
ing of a suit—it also affects the standard of review. When a
benefit plan gives the administrator discretionary authority to
determine a claimant’s eligibility for benefits, we typically re‐
view the denial of benefits under an arbitrary and capricious
standard. See id. That standard reflects deference to the ad‐
ministrator’s exercise of discretion. See id.; see also Conkright v.
Frommert, 559 U.S. 506, 517–18 (2010). But when an adminis‐
trator fails to render a final decision, there is no valid exercise

    1 The disagreement is primarily about the operation of the regulations’

tolling provisions. For our purposes, though, the only thing that matters
is that the decision was untimely. Because we hold that the “substantial
compliance” standard is inapplicable to ERISA’s regulatory deadlines, it
doesn’t matter how late it was.
No. 18‐1346                                                      5

of discretion to which the court can defer, and it decides de
novo whether the insured is entitled to benefits. See Trs. of
Cent. States, Se. & Sw. Areas Health and Welfare Fund v. State
Farm Mut. Auto. Ins. Co., 17 F.3d 1081, 1083 (7th Cir. 1994)
(“Deferential review is appropriate only when the trust in‐
strument allows the trustee to interpret the instrument and
when the trustee has in fact interpreted the instrument.” (emphasis
added)); see also Gritzer v. CBS, Inc., 275 F.3d 291, 296 (3d Cir.
2002) (“Where a trustee fails to act or to exercise his or her
discretion, de novo review is appropriate because the trustee
has forfeited the privilege to apply his or her discretion; it is
the trustee’s analysis, not his or her right to use discretion or
a mere arbitrary denial, to which a court should defer.”).
    Here, however, Reliance did issue a final decision—it was
just late in coming. Fessenden filed his suit on August 19, and
Reliance denied his request for review on August 27. At that
point, Fessenden sought to clarify the standard that the dis‐
trict court would apply in reviewing his claim. He urged the
district court to ignore Reliance’s August 27 decision and re‐
view his claim and supporting evidence de novo. According
to Fessenden, Reliance forfeited the benefit of deference when
it blew the deadline.
    Reliance, on the other hand, suggested that a late decision
is diﬀerent from a case in which an administrator altogether
fails to render a decision. See, e.g., Gilbertson v. Allied Signal,
Inc., 328 F.3d 625, 632 (10th Cir. 2003); Gritzer, 275 F.3d at 295–
96. Reliance complied with its obligation to resolve
Fessenden’s appeal; it was just a little bit late in doing so. And
because it was only a little bit late, Reliance insisted that the
district court should excuse its untimeliness under the doc‐
trine of “substantial compliance.” Under that doctrine, “a
6                                                  No. 18‐1346

plan administrator who has violated a technical rule under
ERISA … may be excused for the violation if the administra‐
tor has been substantially compliant with the requirements of
ERISA.” Edwards, 639 F.3d at 361–62. In such cases, “a plan
administrator, notwithstanding [its] error, is given the benefit
of deferential review of the administrator’s determination
about a claim under the arbitrary and capricious standard …,
rather than more stringent de novo review.” Id. at 362.
    Fessenden argued that the timing regulation precluded
application of the substantial compliance exception; that Reli‐
ance had not substantially complied with the deadline in any
event; and that even if Reliance had substantially complied,
its decision to deny him benefits was arbitrary and capricious.
The district court sided with Reliance on all three issues and
entered summary judgment in its favor.
                              II.
    Fessenden suggests that we abandon the substantial com‐
pliance exception altogether. The exception is judge‐made.
See Burns v. Orthotek, Inc. Employees’ Pension Plan & Tr., 657
F.3d 571, 575 (7th Cir. 2011) (“The concept of substantial com‐
pliance is part of the body of federal common law that the
courts have developed for issues on which ERISA does not
speak directly.” (quoting Davis v. Combes, 294 F.3d 931, 940
(7th Cir. 2002)). As a common‐law doctrine, it cannot override
regulations that ERISA has authorized the Department of La‐
bor to adopt. And although both the statute and regulations
were once silent about the effect of minor procedural viola‐
tions on the standard of review, Fessenden claims that this
changed in 2002, when an amendment adding a provision to
specifically address “failure to establish and follow reasona‐
ble claims procedures” became effective:
No. 18‐1346                                                            7

    In the case of the failure of a plan to establish or follow
    claims procedures consistent with the requirements of
    this section, a claimant shall be deemed to have ex‐
    hausted the administrative remedies available under
    the plan and shall be entitled to pursue any available
    remedies under section 502(a) of the Act on the basis
    that the plan has failed to provide a reasonable claims
    procedure that would yield a decision on the merits of
    the claim.
29 C.F.R. § 2560.503‐1(l) (2002).2 While this provision does not
explicitly discuss the relative severity of violations—or corre‐
sponding standards of review—Fessenden points to the reg‐
ulations’ preamble, which provides that “[t]he Department’s
intentions in including [subsection (l)] in the proposal were to
clarify that the procedural minimums of the regulation are es‐
sential to procedural fairness and that a decision made in the
absence of the mandated procedural protections should not
be entitled to any judicial deference.” ERISA Rules and Regu‐
lations for Administration and Enforcement; Claims Proce‐
dures, 65 Fed. Reg. 70246, 70255 (Nov. 21, 2000). According to
Fessenden, this is authoritative evidence that subsection (l)
mandates the loss of judicial deference to plan administrators
for any procedural violation. In other words, Fessenden says,
the 2002 version of the regulation makes clear that the sub‐
stantial compliance exception no longer applies.




    2 The regulation was amended in 2000, but the amendments apply
only to claims filed on or after January 1, 2002. See 65 Fed. Reg. 70265,
70271 (Nov. 21, 2000).
8                                                      No. 18‐1346

    Fessenden invokes Halo v. Yale Health Plan to support his
interpretation. See 819 F.3d 42 (2d Cir. 2016). In Halo, the Sec‐
ond Circuit vacated a district court opinion that had applied
deferential arbitrary and capricious review to claim denials
that failed to strictly comply—but nevertheless substantially
complied—with ERISA regulations governing both the sub‐
stance and timing of such decisions. Id. at 45–47. The court
emphasized that the 2002 ERISA regulations radically over‐
hauled the earlier version, and it focused particularly on the
addition of subsection (l). Id. at 49–57. Because that provision
“admittedly says nothing about standards of review,” id. at
53, the court determined that it was “at least ambiguous with
respect to the standard of review” that should be applied to
decisions that fail to comply with proper claims procedures,
id. at 54. It also considered the Department’s interpretation of
subsection (l), as reflected in the preamble, which states that
“a decision made in the absence of the mandated procedural
protections should not be entitled to any judicial deference.” Id. at
53 (citation omitted).
     While the court found the preamble instructive, the pre‐
amble did not resolve the question “whether a plan need only
substantially comply with or must strictly adhere to the regu‐
lation to obtain the more deferential arbitrary and capricious
standard of review.” Id. at 56. On this question, the court con‐
sidered the Department of Labor’s choices during the drafting
of subsection (l) to be conclusive. Id. After the Department
proposed adding subsection (l), “commentators representing
employers and plans argued that this provision would im‐
pose unnecessarily harsh consequences on plans that substan‐
tially fulfill the requirements of the regulations, but fall short
in minor respects.” Id. at 57 (citation omitted). Those commen‐
tators suggested replacing subsection (l) with a more flexible
No. 18‐1346                                                                    9

standard, but the Department rejected those suggestions and
left the language as it was. Id. Thus, the court held, “[w]hat‐
ever the merits of applying the substantial compliance doc‐
trine under the 1977 claims‐procedure regulation, we con‐
clude that the doctrine is flatly inconsistent with the [2002]
regulation.” Id. at 56; see also Rasenack ex rel. Tribolet v. AIG Life
Ins. Co., 585 F.3d 1311, 1316 (10th Cir. 2009) (“The 2002 amend‐
ments have, however, called into question the continuing va‐
lidity of the substantial compliance test we have used to avoid
creating a rule that would automatically permit de novo re‐
view for every violation of the deadlines.”).
    Halo is inconsistent with our case law because we have ap‐
plied the substantial compliance doctrine even since the 2002
regulations became eﬀective. See, e.g., Edwards, 639 F.3d at
361–62; Ponsetti v. GE Pension Plan, 614 F.3d 684, 693 (7th Cir.
2010); Schneider v. Sentry Group Long Term Disability Plan, 422
F.3d 621, 626–29 (7th Cir. 2005); Kough v. Teamsters’ Local 301
Pension Plan, 437 F. App’x 483, 486 (7th Cir. 2011).3 But we

    3 A more recent revision to the regulations expressly overrides the
substantial compliance doctrine in favor of a new standard. See 29 C.F.R.
§ 2560.503‐1(l)(2)(i) (2018) (“In the case of a claim for disability benefits, if
the plan fails to strictly adhere to all the requirements of this section with
respect to a claim, the claimant is deemed to have exhausted the adminis‐
trative remedies available under the plan … .”); id. § 2560.503‐1(l)(2)(ii)
(“[T]he administrative remedies available under a plan with respect to
claims for disability benefits will not be deemed exhausted based on de
minimis violations that do not cause, and are not likely to cause, prejudice
or harm to the claimant so long as the plan demonstrates that the violation
was for good cause or due to matters beyond the control of the plan and
that the violation occurred in the context of an ongoing, good faith ex‐
change of information between the plan and the claimant.”). Thus, the de‐
bate about the continued vitality of the substantial compliance doctrine is
moot for cases governed by the new regulations.
10                                                  No. 18‐1346

need not decide whether we have been wrong to do so be‐
cause we can decide the case on a narrower ground: even if
the substantial compliance doctrine remains valid, it does not
apply to the violation of regulatory deadlines.
    The 2002 regulations strike a delicate balance between the
administrator’s need for more time and the claimant’s need
for a timely decision. After all, the administrator’s interests
are not the only ones at stake; delaying payment of a claim
imposes financial pressure on the claimant. That pressure is
particularly acute for a disability claimant, who applies for
disability benefits because she is unable to work and therefore
unable to generate income. Given the seriousness of that bur‐
den, the new regulations single out disability claims for
quicker review than other kinds of claims. 29 C.F.R.
§ 2560.503‐1(i)(3)(i) (2002).
    When a claimant seeks review of an administrator’s denial
of benefits, the administrator must review the claim “not later
than” a specified period of time—45 days for disability claims
and 60 days for others. Id. § 2560.503‐1(i)(1)(i); see also id.
§ 2560.503‐1(i)(3)(i). The administrator can extend that time,
but only when “special circumstances” apply. Id. § 2560.503‐
1(i)(1)(i) & (i)(3). During the extension period, a tolling mech‐
anism protects the administrator from delay on the part of the
claimant. Id. § 2560.503‐1(i)(4) (“In the event that a period of
time is extended … the period for making the benefit deter‐
mination on review shall be tolled from the date on which the
notification of the extension is sent to the claimant until the
date on which the claimant responds to the request for addi‐
tional information.”). But when that time is up, it’s up: the
regulation provides that “in no event shall such extension ex‐
ceed [the allotted] period.” Id. § 2560.503‐1(i)(1)(i) (emphasis
No. 18‐1346                                                                 11

added). That period is 45 days for disability claims and 60
days for others. Id. § 2560.503‐1(i)(3)(i) (“[C]laims involving
disability benefits … shall be governed by paragraph (i)(1) of
this section, except that a period of 45 days shall apply instead
of 60 days for purposes of that paragraph.”).
    A court that excused even more administrative delay
would upset the careful balance that the regulations strike be‐
tween the competing interests of administrators and claim‐
ants.4 It would also run afoul of § 2560.503‐1(i)(1)(i), which
says that “in no event” can a deadline be extended further.
That language excludes nothing—no event, however reasona‐
ble or harmless—from its scope. Substantial compliance with
a deadline requiring strict compliance is a contradiction in
terms. Cf. Burns, 657 F.3d at 575 (holding that the doctrine of
substantial compliance “cannot cure” the violation of an “ex‐
plicit statutory requirement” in ERISA’s text). The very point
of a deadline is to impose a hard stop. Cf. United States v. Mar‐
cello, 212 F.3d 1005, 1010 (7th Cir. 2000) (“Foreclosing litigants
from bringing their claim because they missed the filing dead‐
line by one day may seem harsh, but courts have to draw lines
somewhere … .”). Because the administrator lacks discretion
to take longer than the regulations allow, its tardy decision is
not entitled deference.
  The regulations are not the only reason that Reliance’s ar‐
gument fails—applying the substantial compliance doctrine

    4 The   old version of the regulations did not attempt this same balanc‐
ing act. Instead, that version gave administrators the same amount of time
to review disability claims as it did all other claims, and it did not toll the
time for a decision on review while the administrator waited for addi‐
tional information from the claimant. Compare 29 C.F.R. § 2560.503‐
1(h)(1)(i) (1977), with id. § 2560.503‐1(i)(1)(i), (i)(3)(i), & (i)(4) (2002).
12                                                    No. 18‐1346

to blown deadlines is incompatible with the doctrine itself.
We have said that an administrator substantially complies
with ERISA’s requirements if, despite the regulatory viola‐
tion, it provides suﬃcient process and information to permit
“eﬀective review” of its denial of benefits. See Schneider, 422
F.3d at 627–28 (explaining that the substantial compliance
doctrine is subservient to ERISA’s broad goal of ensuring that
the process and explanation accompanying a denial of bene‐
fits “is adequate to ensure meaningful review of that denial.”
(citation omitted)). For example, we might overlook an ad‐
ministrator’s failure to strictly comply with the regulations
governing the content of letters giving notice of benefit deter‐
minations so long as “the beneficiary [was] supplied with a
statement of reasons that, under the circumstances of the case,
permitted a suﬃciently clear understanding of the adminis‐
trator’s position to permit eﬀective review.” Id. at 628 (citation
omitted). This standard cannot be applied to an untimely de‐
cision because there is nothing to review at the time that ad‐
ministrative remedies are deemed exhausted. There is no ex‐
planation for a claimant to read and understand. And if the
claimant files suit before the decision arrives, there is neither
an exercise of discretion to which a court could defer nor an‐
ything for the court to use to measure the degree of the ad‐
ministrator’s compliance. See Univ. Hosp. of Cleveland v. Emer‐
son Elec. Co., 202 F.3d 839, 846 n.3 (6th Cir. 2000) (“[T]here is
undeniable logic in the view that a plan administrator should
forfeit deferential review by failing to exercise its discretion in
a timely manner.”).
    Fessenden’s case highlights the point. After Reliance’s ini‐
tial decision denying him benefits, Fessenden had the oppor‐
tunity to submit additional evidence to Reliance to support
his claim on review. See 29 C.F.R. § 2560.503‐1(h)(2)(ii) (2002).
No. 18‐1346                                                    13

He did so, providing extensive documentation and medical
evaluations. After Reliance failed to issue a decision on this
new record, Fessenden filed suit in federal court. Thus, when
litigation began, the district court was presented with a claim
for benefits based on evidence that, for all Fessenden and the
court knew, Reliance had not yet considered, and had cer‐
tainly not accounted for in any decision on Fessenden’s claim.
Both Fessenden and the court necessarily lacked a “suﬃ‐
ciently clear understanding of the administrator’s position to
permit eﬀective review.” See Schneider, 422 F.3d at 628 (cita‐
tion omitted). The court could not have measured how com‐
pliant Reliance had been because Reliance had not yet com‐
plied at all. And in the absence of a decision to which it could
defer, the district court had no choice but to review the claim
de novo.
    Reliance’s position that an administrator can change the
standard of review with a late‐breaking decision would there‐
fore be a novel application of the substantial compliance doc‐
trine. And permitting that novelty would undercut the bene‐
fits of exhaustion for claimants. A claimant is entitled to sue
as soon as a claim is deemed exhausted because the adminis‐
trator has failed to make a timely decision. But Reliance’s po‐
sition would leave such a claimant in an uncertain position.
Should she wait a little bit longer just in case the administrator
makes a decision? Or should she go ahead, attempting to
frame her case in a way that is responsive to a decision that
hasn’t yet—but may still—come? Moreover, an administrator
who has more time may get an unfair advantage: it could
sandbag a claimant who sues at the point of exhaustion by
issuing a decision tailored to combat her complaint. See Jebian
v. Hewlett‐Packard Co. Emp. Benefits Org. Income Prot. Plan, 349
F.3d 1098, 1104 (9th Cir. 2003) (“[A] contrary rule would allow
14                                                           No. 18‐1346

claimants, who are entitled to sue once a claim had been
‘deemed denied,’ to be ‘sandbagged’ by a rationale the plan
administrator adduces only after the suit has commenced.”);
see also Fed. Power Comm. v. Texaco, Inc., 417 U.S. 380, 394–97
(1974) (acknowledging that the Commission had “great dis‐
cretion” but explaining that failure to exercise that discretion
at the appropriate time cannot be remedied with “post hoc
rationalizations” (citation omitted)). In short, giving adminis‐
trators a post‐exhaustion grace period creates problems.
    We acknowledge that some of our sister circuits have been
willing to apply the substantial compliance exception to
blown deadlines. See Gilbertson, 328 F.3d at 634–35 (applying
the substantial compliance doctrine to an administrator’s un‐
timely decision under the pre‐2002 regulation); Jebian, 349
F.3d at 1108 (“Absent unusual circumstances, an administra‐
tor engaged in a genuine, productive, ongoing dialogue that
substantially complies with a plan’s and the regulations’ time‐
lines should remain entitled to whatever discretion the plan
documentation gives it.”); see also Becknell v. Severance Pay Plan
of Johnson & Johnson, 644 F. App’x 205, 213 (3d Cir. 2016) (con‐
ducting deferential review because “[the plan administra‐
tor’s] late decision does not rise to the level of a severe proce‐
dural violation”). These circuits have seen no difference be‐
tween forgiving tardiness and forgiving violations of other
procedural requirements.
  We disagree.5 As an initial matter, it is worth noting that
many of the circuits currently applying the exception to


     5This opinion has been circulated among all judges of this court in
regular service. See 7th Cir. R. 40(e). No judge favored a rehearing en banc
on the question whether failure by a plan administrator to strictly comply
No. 18‐1346                                                           15

missed deadlines have relied on precedent that predates the
2002 version of the regulations. The earlier version offered a
much less nuanced approach to balancing the competing
interests at stake, which subjected the goals of ERISA to
different kinds of gamesmanship and perverse incentives. See
Gilbertson, 328 F.3d 634–35; see id. at 629 n.3, 631 n.4. For
example, because the old regulations did not include tolling
provisions to stop the clock while the administrator was
waiting on information from the claimant, “claimants might
[have been] encouraged to delay a final decision by
suggesting that they intend[ed] to produce additional
information, only to pull the plug and demand de novo review
in federal court on the [last] day.” Id. at 635. The substantial
compliance doctrine allowed courts the flexibility to police
such gamesmanship and avoid results that would be
“antithetical to the aims of ERISA.” Id. But the amendments
reflected in the 2002 regulations address the incentives
concern head‐on by including more detailed and balanced
provisions on timing and tolling. Thus, the oft‐invoked
rationale for applying the exception to missed deadlines no
longer exists.
    Yet whatever its merits under prior versions of the regula‐
tions, we hold that excusing late decisions is both foreclosed
by the 2002 regulations and incompatible with the doctrine. It
is also in significant tension with our own precedent. In Ed‐
wards v. Briggs & Stratton Retirement Plan, a claimant who
missed a deadline argued that the substantial compliance ex‐
ception should excuse her untimeliness. 639 F.3d at 361–62.
We rejected her argument. At the outset, we observed that we

with ERISA’s regulatory deadlines results in de novo review of a benefits
denial.
16                                                  No. 18‐1346

had never applied the doctrine to excuse the mistakes of
claimants, as opposed to administrators. Id. at 362. But we also
emphasized:
     [I]t seems consistent neither with the policies underly‐
     ing the requirement of exhaustion of administrative
     remedies in ERISA cases nor with judicial economy to
     import into the exhaustion requirement the substantial
     compliance doctrine. To so hold would render it eﬀec‐
     tively impossible for plan administrators to fix and en‐
     force administrative deadlines while involving courts
     in detailed, case‐by‐case determinations as to whether
     a given claimant’s failure to bring a timely appeal from
     a denial of benefits should be excused or not.
Id.; see also id. (“[T]he Plan has fixed a clear deadline of 180
days for filing administrative appeals from denials of benefits,
and the Plan has the right to enforce that deadline.”). That rea‐
soning applies equally to deadlines that bind plan adminis‐
trators. What’s good for the goose is good for the gander.
                               ***
   Because the doctrine of substantial compliance does not
apply to ERISA’s regulatory deadlines, Fessenden’s claim
should have been reviewed de novo. We therefore VACATE
the district court’s summary judgment determination and
REMAND for proceedings consistent with this opinion.